DOWDELL, J.
The bill in this case is one by the father against his daughters, and is for the purpose of setting aside and annulling a certain paper writing, whereby he had transferred or assigned all of his interest in the estate of his deceased son to his said daughters. The relief sought by the bill is based upon charges of fraud and undue influence, and inadequacy of consideration is alleged. Mere inadequacy of consideration is not a sufficient ground for setting aside and annulling a contract. As was said in Judge v. Wilkins, 19 Ala. 771 : “I follow the language of the authorities in saying that inadequacy of price, or other inequality in the bargain, is not within itself a sufficient ground to avoid a contract in a court of equity, on the ground of fraud; for courts of equity, as well as courts of law, must act upon the ground that every person, who is not under some legal disability, may dispose of his property in such manner and upon such terms as he sees fit; and whether his bargains are discreet or not, profitable or unprofitable, are considerations not for courts of justice, hut for the party himself.” — 1 Story’s Eq. 244 ; Adams, Eq. p. 392 ;Bolling v. Munchus, 65 Ala. 558 ; Goodlett v. Hansell, 66 Ala. 141 ; Malone v. Kelley, 54 Ala. 532.
The appellee, the complainant in the court below, seeks to invoke the doctrine that in transactions inter vivos, where the parties stand in confidential relations, and the grantee, who is the beneficiary, is the dominant spirit in the transaction that the law raises up the presumption of undue influence and casts upon the opposite party the burden of ¿repelling such presumption by satisfactory evidence Avhenever the transaction is assailed. In a case like the one before us, the question as to avIio is the dominant spirit in the transaction is one of fact, and becomes one of vital importance in the appli*273cation of the doctrine above stated. A donation from the parent to the child, alone and of itself, would raise no presumption of undue influence since, in the absence of evidence to the contrary, the parent is presumably the dominant party. If undue influence is charged in such a case, the burden is on the parent to show it. Every person who is sui juris and under no legal disability lias an unquestionable right of disposition of his property, whether by gift or otherwise. Where the donor and. donee stand in such confidential relations as parent and child, and the donor is the dominant party, whether he be parent or child, no one would for a .moment question the validity of the gift on the ground of undue influence as such presumption in law arises only where the weaker party is the donor. The question in this case is one of fact, to be determined from the evidence, and under section 3826, suhd. 1, of the Code of 1896, in our determination of the case on the evidence, ive cannot consider the findings of facts by the chancellor. The evidence is quite voluminous. Testimony of witnesses was taken by both sides on the questions of undue influence, exercised by the respondents over the complainant, and, of the complainant’s mental condition before and at the time of the alleged transaction. There was no pretense of fraud in the transaction other than that as charged in the exercise of undue influence.
We have carefully considered all the evidence and after disregarding such as is illegal, we are clearly of the opinion that the weight of the evidence establishes the fact that the complainant was of sound mind, capable of entering into the contract assailed, and that the respondents were not the dominant spirit or spirits in the transaction. We are furthermore satisfied that the transfer by the complainant of his interest in the estate of his deceased son to the respondents, his daughters, was not induced by, nor was it the result of, any undue influence exerted by the respondents over him. It therefore follows that the decree appealed from must be reversed, and one will be here rendered dismissing the complainant’s bill.
Reversed and rendered.
Tyson, Simpson and Anderson, JJ., concur.